DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 11/07/2020 has been considered by the Examiner. Currently, claims 1-20 are canceled, and claims 21, 26, 35, and 37-39 have been amended. Applicant’s amendments to the drawings has overcome the previously field drawing objection. Likewise, Applicant’s amendments to the claims have obviated the previously filed specification objection and rejection of claims 21 and 26 under 35 U.S.C 112(b). 
The terminal disclaimer filed on 12/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 8,636,786 and 8,784,391 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Claims 21-40 are allowed.
Allowable Subject Matter
Claims 21-40 are allowed.
Mercuro, Kim, or Gorge in combination with any known prior art fails to teach the claimed invention. It is the position of the Examiner that it would not be obvious to combine Mercuro’s external frame with Kim’s single chamber thermally adjustable pack since Mercuro’s external frame embeds thermal packs. Furthermore, it is the position of the Examiner that it would not be obvious to combine Gorge’s external frame with Kim’s single chamber thermally adjustable pack because the thermal packs or containers in Gorge are configured to be fitted into 
Therefore, claims 21-40 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/Y.E/Examiner, Art Unit 3794